-.
                                                                                                ~,    .~




                       The Attorney                 Get-t&-al of Texas~
                                        October         29,   1979
MARKWHITE
Attorney General


                   Honorable Tim Curry                               Opinion No. MW-78
                   Criminal District Attorney
                   Tarrant County Courthouse                         Re: Authority      and duty of a
                   Fort Worth, Texas 76102                           justice of the peace, acting in his
                                                                     capacity    as   a   magistrate   to
                                                                     administer the statutory warnings
                                                                     set forth in article 15.17, Code of
                                                                     Criminal   Procedure,    within the
                                                                     security perimeter of a county jail.

                   Dear Mr. Curry:

                          You have requested our opinion concerning the duty of a justice of the
                   peace acting as a magistrate to administer the warnings pursuant to article
                   15.17, Code of Criminal Procedure. See Code Crim. Proc. art. 2.09. You ask
                   whether the magistrate has the au=itJi       to give the warnings at places
                   within his county other than his courtroom. You specifically ask whether he
                   may give the warnings withln the security perimeter of the county jail in a
                   line-up or show-up room.

                         Article 15.17 provides:

                                  In each case enumerated in this Code, the person
                               makii     the arrest shall without unnecessary delay
                               take the person arrested or nave him taken before
                               some magistrate of the county where the accused was
                               arrested.     The magistrate    shall inform in clear
                               language the person arrested         of the accusation
                               against him and of any affidavit filed therewith, of
                               his right to retain counsel, of his right to remain
                               silent, of his right to have an attorney present during
                               any interview      with peace officers    or attorneys
                               representing the state, of hi right to terminate the
                               interview at any time, of hi right to request the
                               appointment of counsel if he is indigent and cannot
                               afford counsel, and of his right to nave an examining
                               trial. He shaR also inform the person arrested that
                               he is not required to make a statement and that any




                                                   P.   237
                                                                                    :
..
                                                                                               .




 Honorable Tim Curry       -   Page Two      (NW-78)



               statement made by him may be used against him. The magistrate
               shall allow the person arrested reasonable time and opportunity to
               consult counsel and shall admit the person arrested to bail if
               allowed by law.

 See also Code Crim. Proc. art. 14.06.

       There is no provision in article 15.17 as to where the warnings must be issued.
 Presumably it may be anywhere in the county where the magistrate            may be found,
 including the county jail. His jurisdiction is county wide. Gilbert v. State, 493 S.W. 783
 (Tex. Crim. App. 1973).

        Finally, you ask whether the magistrate has a duty to leave his courtroom and travel
 elsewhere in the county for the purpose of administering warnings under article 15.17. The
 statute gives the law enforcement      officer the responsibility  of bringing the prisoner
 before the magistrate.    Thus, as you conclude in your brief, the magistrate is under no
 obligation to travel to the place, the prisoner is being held. Of course, once the arrested
 person is brought before the magistrate, we believe he has a duty to give the required
 warning.      ’

                                             SUMMARY

               Under article 15.17, Code of Criminal Procedure, the magistrate
               may give warnings anywhere in the county but he has no duty to
               travel to any certain place in order to give the warnings.




                                                  MARK       WHITE
                                                  Attorney   General of Texas

 JOHN W. PAINTER, JR.
 First Assistant Attorney General

 TED L. HARTLEY
 Executive Assistant    Attorney   General

     Prepared by David Bt Brooks
     Assistant Attorney General

 APPROVE&~
 OPINION COMMITTEE

 C. Robert Heath, Chairman
 James Allison




                                                p.     238
Honorable Tim Curry   -   Page Three   (~~-78)



David B. Brooks
Walter Davis
Susan Garrison
Rick Gilpin
William G Reid
Bruce Yourgblood




                                        P-   239